Citation Nr: 0007077	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a heart condition, 
arteriosclerotic heart disease, status post myocardial 
infarction and coronary artery bypass graft surgery, claimed 
as secondary to a service-connected psychiatric disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1968.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a heart condition, to include coronary artery 
disease and status post coronary artery bypass graft surgery, 
claims as secondary to his service-connected neuropsychiatric 
condition.

In a December 1998 rating decision, the RO denied a claim of 
entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a heart 
condition, arteriosclerotic heart disease, status post 
myocardial infarction, and coronary artery bypass graft 
surgery.  To the Board's knowledge, the veteran has not 
expressed disagreement with this decision.  Thus, the Board 
finds that this issue is not presently on appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1999).


FINDING OF FACT

There is no competent medical evidence indicating that the 
veteran's claimed heart condition was caused or aggravated by 
his service-connected psychiatric disorder.



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a heart condition, 
arteriosclerotic heart disease, status post myocardial 
infarction and coronary artery bypass graft surgery, claimed 
as secondary to his service-connected psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a heart 
condition, to include arteriosclerotic heart disease, status 
post myocardial infarction and coronary artery bypass graft 
surgery.  He essentially contends that his claimed heart 
condition was caused by his service-connected psychiatric 
disorder.  In the interest of clarity, the Board will review 
the law, VA regulations and other authority which may be 
relevant to this claim; then review the factual background of 
this case; and finally proceed to analyze the claim and 
render a decision.

Relevant Law and Regulations

Service connection

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that a 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. 1110, 1131 (West 1991); 38 
C.F.R. 3.303(a) (1999).  In addition, certain diseases, 
including cardiovascular-renal disease may be presumed to 
have been incurred during service if they become manifest to 
a compensable degree within one year of separation from 
active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability.  38 C.F.R. 
3.310(a) (1999);  Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Furthermore, service connection may be granted for 
any additional impairment of a non service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In Allen, the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that ". . . pursuant to 1110 and 3.310(a), when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  Id. 
at 448.

Well grounded claims

The threshold question with regard to the veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. 5107 (West 1991).  In general, in 
order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order for a claim for secondary service connection to be 
well grounded, there must be a medical diagnosis of a current 
disability, a service-connected disability,  and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. 5107(a) (West 1991).  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Factual Background

Upon enlistment, the veteran reported no history of pain or 
pressure in his chest and no history of palpitation or of a 
pounding heart.  An examiner noted that the veteran's heart 
appeared normal on examination and that his blood pressure 
was 134/80 in the sitting position.  Subsequent service 
medical records are negative for any complaints or treatment 
related to the veteran's heart.

Service clinical records dated throughout June 1968 and July 
1968 reflect ongoing treatment for emotional difficulties.  
An August 1968 report of Medical Board proceedings reveals 
that the veteran was admitted to the sick ward of the Naval 
Hospital in Oakland, California in June 1968 with a diagnosis 
of an emotionally unstable personality.  Physical examination 
upon admission revealed essentially no abnormalities and was 
considered to be within normal limits.  Laboratory data, 
which included a chest x-ray, were also essentially within 
normal limits.  After reviewing his pertinent treatment 
records, the Medical Board concluded that the veteran was 
emotionally unstable and that he possessed characterological 
traits that rendered him unsuitable for further service.  The 
veteran was subsequently discharged from service.

In an April 1969 rating decision, the RO granted service 
connection for traumatic neurosis, claimed as an emotional 
disorder, and assigned a 30 percent disability rating.

VA outpatient records dated between May 1984 and July 1992 
reflect ongoing treatment for a emotional problems, a skin 
condition, and hypertension.  In a May 1984 clinical note, an 
examiner noted that x-rays of the veteran's chest revealed a 
normal heart and normal mediastinal structures.  
Electrocardiogram studies (EKG) obtained during that same 
month reportedly revealed no diagnostic/myocardial 
abnormalities.  During a VA social and industrial survey 
conducted in May 1987, a VA social worker noted a history of 
essential hypertension.  

In a November 1987 clinical note, a VA examiner diagnosed the 
veteran with post-traumatic stress disorder (PTSD).

On July 11, 1992, the veteran was admitted to a VA hospital 
with complaints of severe, substernal chest pains, which 
radiated to his neck, jaw, tongue, and teeth.  The VA 
physician noted a history of hypertension, and a strong 
family history of heart disease, smoking, and hypertension.  
In August 1992, the veteran underwent coronary artery bypass 
graft surgery of three vessels.  In a follow-up examination 
conducted in January 1993, a VA physician noted that 
cardiovascular examination had revealed a regular rate and 
rhythm.  The veteran was discharged with diagnoses of 
benzodizephine dependence (legally prescribed), PTSD, status 
post coronary artery bypass graft surgery, and chronic 
dermatitis.

VA outpatient treatment records dated from August 1992 
through September 1994 reflect ongoing treatment for PTSD, 
bipolar disorder, and hypertension.  

In a June 1994 letter, the RO informed the veteran that his 
PTSD was considered to be part of his service-connected 
psychiatric disorder.  Specifically, the RO explained that 
both his PTSD and his service-connected manic depressive 
illness were believed to be part of an overall psychological 
disability. 

In October 1995, the veteran was provided with a personal 
hearing at the RO.  The veteran testified that the first time 
he became aware of any problems with his heart was when he 
first experienced chest pains in 1992.  He further testified 
that he had since been treated by a VA psychiatrist named Dr. 
S., who informed him that his heart condition and psychiatric 
disorder were intertwined.  During his hearing, the Hearing 
Officer noted that clinical notes with Dr. S.'s signature 
appeared to be of record.  These notes were dated in January 
1993.  The veteran also testified that during one of his VA 
hospitalizations, he had been given a pamphlet to read by the 
VA physicians, which stated that stress and PTSD could cause 
heart problems.

In November 1998, a VA physician, Dr. R.R., reviewed the 
veteran's claims folder in conjunction with the his claim of 
entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151.  Dr. R.R. noted that the veteran had been 
admitted to the emergency room on July 9, 1992 with unstable 
angina and pre-infarctory angina.  Dr. R.R. found that these 
symptoms were a manifestation of coronary artery disease, 
which eventually progressed to the veteran's myocardial 
infarction later that month.

Analysis

Initially, the Board notes that neither the veteran nor his 
representative have asserted that service connection should 
be granted on a direct or presumptive basis, that is, the 
veteran's claimed heart condition was incurred in service or 
occurred within one year thereafter or is otherwise directly 
due to service.  The Board has identified no evidence which 
would lead to that conclusion.  Therefore, the Board's 
discussion will focus upon a consideration of whether this 
disability was caused or aggravated by the veteran's service-
connected psychiatric disorder, manic depressive illness with 
PTSD symptoms.

As noted above, the threshold question in any veteran's claim 
for service connection is whether that claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

In this case, two of the three elements required for a well-
grounded claim, a service-connected disability and a current 
disability, exist.  In order for a claim for secondary 
service connection to be well grounded, however, there also 
must be competent medical evidence linking the asserted 
secondary condition to the service-connected disability.  
Velez, 11 Vet. App. at 158; see Locher, 9 Vet. App. at 538-39 
(citing Reiber, 7 Vet. App. at 516-17).  In this case, the 
Board finds that the veteran has failed to meet the initial 
burden of submitting a well-grounded claim of entitlement to 
service connection for a heart condition.  Specifically, the 
Board finds that there is no competent medical evidence of 
record demonstrating a link between the veteran's claimed 
heart condition and his service-connected psychiatric 
disorder.  

The only evidence of record pointing to a relationship 
between the veteran's psychiatric disorder and his claimed 
heart condition are the veteran's own assertions that such a 
relationship exists.  However, while the veteran may be 
competent as a lay person to report his symptomatology, he is 
not competent to provide medical nexus evidence in order to 
render a claim well grounded.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board is cognizant that the veteran has alleged that at 
least one VA examiner has indicated that his heart condition 
is related to his service-connected psychiatric disorder.  He 
has further alleged that he was given a pamphlet by another 
VA physician that also pointed to such a relationship.  
However, the Court has held that the connection between what 
a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); see also 
Reonal v. Brown, 5 Vet. App. 548 (1993).

As discussed above, the veteran's VA hospitalization and 
outpatient treatment records, including those of Dr. S., are 
associated with the claims file.  There is no indication in 
these records that any VA examiner has ever linked the 
veteran's claimed heart condition to his psychiatric 
disorder.

In summary, the Board concludes that the veteran has not 
presented competent medical evidence demonstrating that his 
claimed heart condition was either caused or aggravated by 
his service-connected psychiatric disorder.  Thus, the Board 
finds that the veteran has not presented a well-grounded 
claim of entitlement to service connection for a heart 
condition, to include arteriosclerotic heart disease, status 
post myocardial infarction and coronary artery bypass graft 
surgery.  The benefit sought on appeal is accordingly denied.

Additional Matter

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted a well-grounded 
claim.  The Board finds that the veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim at the RO, and that he is not prejudiced by the 
Board's denial on the narrower basis that he has failed to 
present a well-grounded claim.

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
veteran of the kind of evidence that would serve to make his 
claims well grounded, namely medical nexus evidence.


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for a 
heart condition, arteriosclerotic heart disease, status post 
myocardial infarction and coronary artery bypass graft 
surgery, claimed as secondary to a service-connected 
psychiatric disorder, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

